Citation Nr: 9915472	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-41 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970 and from October 1970 to February 1985.  

This appeal arises from a November 1994 rating decision of 
the Winston-Salem, North Carolina, regional office (RO).  By 
that rating action, the RO denied a claim of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities, as well as entitlement to 
increased evaluations for the veteran's service-connected 
disabilities.  In the notice of disagreement which was 
received at the RO in September 1995, the veteran expressed 
his intent to appeal the denial of the claims for a total 
rating based upon individual unemployability due to 
service-connected disabilities and for a disability 
evaluation greater than 10 percent for hypertension.  

In the notice of disagreement, as well as in the veteran's 
substantive appeal, which was received at the RO in November 
1995, the veteran raised the issue of entitlement to service 
connection for depression, asserted to be secondary to 
service-connected disabilities.  Review of the claims folder 
indicates that the RO has not yet adjudicated this claim.  
The issue of entitlement to service connection for depression 
is therefore referred to the RO for appropriate action.  


REMAND

Hypertension

In a September 1995 letter, a private physician explained 
that he had been treating the veteran for several years and 
that one of the veteran's health problems was hypertension.  
The physician also discussed the veteran's medical history 
regarding his hypertension.  In particular, the physician 
noted that he initially treated the veteran for hypertension 
in May 1990 (when the veteran was not taking any medication 
and had a blood pressure reading of 175/110) and that, over 
the next two months, the veteran's blood pressure readings 
remained elevated despite an increase in medication.  A 
June 11th, 1990 blood pressure reading was shown to be 
154/110.  The physician stated that "[i]t was felt that 
possibly part of the elevation was related to some abdominal 
pain he was having consistent with a urinary tract stone."  

According to the physician's letter, the veteran "was lost 
to follow-up until approximately January 14, 1994."  At that 
time, the veteran's blood pressure reading was found to be 
150/110 in his right arm.  Due to the veteran's past history 
of significant elevation of blood pressure, the onset of 
hypertension at an early age, and the fact that he had been 
taking medication but was not (at that time in January 1994) 
taking any of his previously prescribed medications, the 
physician "immediately" started a new medicine.  On 
March 7, 1994, the veteran, with a blood pressure reading of 
138/84, showed "marked improvement."  The physician also 
concluded that the veteran's blood pressure "has been 
documented multiple times to be significantly uncontrolled 
without medication."  

At a VA psychological examination conducted in May 1994, the 
veteran reported that he had hypertension and took two kinds 
of medication for this disorder.  A VA general medical 
examination conducted on the same day demonstrated the 
following blood pressure readings:  140/100 in the veteran's 
left arm, 140/90 in his right arm, and 150/96 in his left arm 
while sitting.  The examiner diagnosed, in pertinent part, 
hypertension.  

In February 1999, the veteran presented testimony regarding 
his claim for an increased disability rating.  He said that, 
even while taking medication for his hypertension, he has 
experienced episodes of elevated blood pressure readings.  
Hearing transcript (T.) at 3, 7-8.  The veteran also 
testified that his hypertension medication was recently 
increased to 60 milligrams.  T. at 9.  According to the 
veteran's testimony, he has his blood pressure checked at 
least once every three months (and more often if he has to 
visit a physician for other problems), and the VA provides 
him with his medication.  T. at 8-9.  

In view of the existence of some previous medical evidence of 
elevated blood pressure readings despite the use of 
medication, the absence of more current pertinent medical 
information, and the veteran's recent testimony of episodes 
of elevated blood pressure readings despite taking 
medication, as well as the need for an increase in his 
medicine for his hypertension, the Board concludes that the 
veteran's claim for an increased rating requires further 
evidentiary development.  Specifically, on remand, the RO 
should attempt to obtain and to associate with the veteran's 
claims folder all available records, both private and VA, 
which reflect treatment for his hypertension, especially 
records of quarterly readings and any records reflecting the 
recently described change in medication.  Additional blood 
pressure readings should also be taken on VA examination.  

Total Rating Based On Individual Unemployability 
Due To Service-Connected Disabilities

Currently, service connection is in effect for the following 
disabilities:  chronic lumbosacral syndrome with mechanical 
symptoms and posterolateral fusion of the L5 sacrum (40%), 
right temporomandibular joint (TMJ) arthroplasty with 
bilateral coronoidectomy (20%), tinnitus (10%), hypertension 
(10%), bilateral hearing loss (0%), and a cyst on the left 
cheek (0%).  The veteran has a combined rating for 
service-connected disabilities of 60 percent.  At the 
February 1999 personal hearing, the veteran testified that 
his service-connected disabilities (in particular, his 
"blood pressure" and "spine" problems) prevented him from 
working.  T. at 16.

Importantly, however, the claims folder contains evidence 
that the veteran has several non-service-connected 
disabilities.  First, according to the rating actions 
included in the veteran's claims folder, he has pes planus, 
psoriasis, and a chronic lung disorder which are not service 
connected.  Additionally, medical records which have been 
obtained and associated with the veteran's claims folder 
reflect that the veteran sustained neck and severe closed 
head injuries in a post-service automobile accident in 1987.  
The report of the VA May 1994 VA general medical examination 
noted that a computerized tomography (CT) scan completed in 
1988 had shown a ventral disc herniation at the C6-C7 level 
and that the veteran had complained of persistent neck pain 
and bilateral arm weakness.  According to a private medical 
report dated in August 1988, the assessment of probable 
cervical discogenic syndrome, suspected at the C6-C7 level, 
was made.  In an addendum, the examining physician noted that 
the results of the cervical CT showed a small ventral disc 
herniation at the C6-C7 level to the left of the midline.  

Furthermore, according to the report of a VA neuropsychiatric 
examination which was completed on the same day as the VA 
general medical examination in May 1994, after the 1987 
automobile accident, the veteran had undergone repeated 
psychological testing which had confirmed diagnoses of 
anxiety disorder and organic mental syndrome.  Symptoms 
associated with this post-service injury included impairment 
of judgment, decreased memory, poor attention, and difficulty 
with visual perception.  The report of a May 1994 VA 
psychological evaluation also noted associated symptomatology 
of an inability to remember new information or names, 
frequent nausea and vertigo, decreased peripheral vision, 
loss of patience, general difficulty in motivating himself, 
and occasional violence.  

Significantly, none of the medical records received during 
the current appeal include opinions regarding the collective 
effect of only the service-connected disabilities on the 
veteran's ability to obtain or maintain employment.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  In this regard, the 
Board notes that, in a January 1990 letter, a former employer 
of the veteran stated that the veteran had voluntarily 
resigned his position as an account executive with the 
company after approximately six-and-a-half months.  The 
former employer explained that the veteran had been unable to 
perform his duties at the company due to "tremendous stress, 
physical illness, and his inability to remember from one day 
to the next who the clients were."  

As noted above, the veteran has cited two service-connected 
disabilities in particular (his "blood pressure" and 
"spine" problems) as the factors which prevent him from 
working.  See T. at 16.  Significantly, however, recent 
medical records reflect treatment for both service-connected 
and non-service-connected disorders.  Indeed, as the Board 
noted in the introduction above, the veteran has raised a 
claim of service connection for a currently non-
service-connected disability which has not been addressed by 
the RO.  Additionally, it appears that the veteran left his 
former employment as a result of both neuropsychiatric and 
physical problems.  Consequently, the Board concludes that 
the issue of entitlement to a total rating based on 
individual unemployability should be remanded to allow the RO 
the opportunity to adjudicate the service connection claim 
raised by the veteran which was not addressed in the most 
recent (July 1997) rating decision and to obtain a medical 
opinion regarding the effect of only the veteran's service-
connected disabilities on his employability.  

For the reasons stated, these issues are REMANDED to the RO 
for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of treatment for his 
service-connected disabilities (chronic 
lumbosacral syndrome with mechanical 
symptoms and posterolateral fusion of the 
L5 sacrum, right TMJ arthroplasty with 
bilateral coronoidectomy, tinnitus, 
hypertension, bilateral hearing loss, and 
cyst on his left cheek) which he has 
received in recent years.  The Board is 
particularly interested in records of 
treatment that the veteran has received 
for his hypertension at the local VA 
medical facility as well as from 
Dr. Richard J. Schneider at the Internal 
Medicine Group, P.A.  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded pertinent VA examinations to 
determine the severity of all of his 
presently service-connected disabilities, 
and any other disability for which the RO 
finds that service connection is 
warranted.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner(s).  The examiner(s) 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with applicable 
rating criteria.  In particular, the 
examiner should record the veteran's 
blood pressure readings necessary to rate 
his service-connected hypertension.  
Also, if any underlying condition is 
found to be causing the hypertension, 
findings specific to such a problem 
should be made.  Furthermore, the 
examiner should express an opinion as to 
whether the veteran's service-connected 
disabilities have collectively rendered 
him unable to secure or to follow a 
substantially gainful occupation.  

3.  When the requested development has 
been completed, the RO should 
re-adjudicate the issues of entitlement 
to a disability evaluation greater than 
10 percent for hypertension and 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  All 
potentially applicable rating criteria 
should be considered.  Criteria for 
rating hypertension in effect when the 
veteran first filed his claim, as well as 
those criteria in effect since January 
12, 1998, should be addressed.  62 
Fed.Reg. 65219 (Dec. 11, 1997).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these rating claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


